Title: From John Adams to Charles Cushing, 13 March 1817
From: Adams, John
To: Cushing, Charles



Dear Sir
Quincy March 13 1817

Though the publication of my juvenile Letters to your Father, especially in a Nantucket Gazette is a riddle, a mystery beyond all comprehension; yet as it was impossible for me to Suspect any unkindness in your Family, the friendly Apology in your Letter of the eleventh of this month was unnecessary, though highly gratifying to me
The Letters, while they have afforded some amusement to my Friends, have excited many tender recollections as well as Serious reflections in me, I was like a Boy in a Carrefour in a Wilderness in a Strange Country, with half a dozen roads before him groping in a dark night to find which he ought to take. Had I been obliged to tell your Father the whole Truth, I Should have mentioned Several other pursuits, Farming, Merchandize, Seas, and above all War. Nothing but want of Interest and Patronage prevented me from enlisting in the Army. Could I have obtained a Troop of Horse or a company of Foot I Should infallibility have been a Soldier. It is a problem in my Mind to this day whether I Should have been a Coward or a Hero. However that question may be decided. I am a Friend to you and your Family
John Adams